REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated April 29th, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on April 29th, 2021, with respect to the 112 rejections of the claims, have been fully considered, and in conjunction with the below examiner’s amendment, are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 19-24 are allowed. 

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on April 29th, 2021, with respect to the prior art rejections of the claims, have been fully considered and are persuasive. The prior art rejections have accordingly been withdrawn. 

Regarding claims 1 and 11, the closest prior art is Stoker (US 2017/0098117 A1).

Regarding claim 1, Stoker teaches a method of imaging an interior of an eye, comprising: 
illuminating the interior of the eye with one or more beams of light from a light source, wherein said illuminating is configured to trigger a change to a width of a pupil of the eye; 
capturing, with an image sensor, a sequence of images of light reflected by the interior of the eye during an expected timeframe when the width of the pupil is changing in response to said illuminating; and 
combining, with a processing apparatus, the images in the sequence of images to form a composite image having a larger depth of field than a depth of field of each of the images in the sequence of images, wherein the depth of field for each of the images is influenced by the width of the pupil when each of the images is captured.	
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including wherein the pupil is leveraged as an imaging aperture for the image sensor that increases the depth of field of images of the retina in the sequence of images as the pupil shrinks in response to the illuminating.

Regarding claim 11, Stoker teaches a system for imaging a retina in an eye, comprising: 
a light source positioned to illuminate the retina with one or more beams of light; 
an image sensor positioned to receive light reflected off of the retina, and capture a sequence of images including images of the retina as a width of a pupil of the eye is changing; 
an aperture shaped and positioned to block at least some light reflected off of a cornea of the eye from reaching the image sensor; and 
a processing apparatus, communicatively coupled to the image sensor to receive the sequence of images, wherein the processing apparatus includes logic that when executed by the processing apparatus causes the processing apparatus to perform operations including: 
combining images in the sequence of images to form a composite image having a larger depth of field than a depth of field of each of the images in the sequence of images, wherein the depth of field of each of the images is influenced by the width of the pupil when each of the images is captured.
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 11 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including wherein the pupil is leveraged as another of the system that increases the depth of field of images of the retina in the sequence of images as the pupil shrinks in response to the illuminating from the light source.

Regarding claims 2-10, 12-16, and 19-24, these claims depend on an allowed base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872